                                   Case 1:19-cr-00118-RA Document 70
                                                                  69 Filed 05/15/20 Page 1 of 1




                                                                                                               May 15, 2020
                  BY ECF

                  Honorable Ronnie Abrams
                  United States District Judge
                  Southern District of New York

                         Re:       United States v. Jesus Encarnacion,
                                   19 Cr. 118 (RA)

                  Dear Judge Abrams,

                      I write in response to the Court’s order dated May 15, 2020 scheduling a
                  conference in this matter. Unfortunately, I am not available on the afternoon of
                  May 20, 2020. I will not be at work that afternoon due to a previously scheduled
                  medical appointment. I am available at the same time (or any time after 1 PM) on
                  Tuesday, May 19; Thursday, May 21; or Friday, May 22. I am also available earlier
                  in the day on Thursday and Friday, if any of those times are convenient for the
                  Court. Mr. Encarnacion does not waive his presence at the conference; it is my
                  understanding that the MDC can make defendants available by telephone or video
                  conference. Finally, the defense respectfully requests that the conference take
                  place by telephone (which should hopefully be easier to coordinate with the jail and
                  provide for greater flexibility in scheduling the conference).

                                                                                          Respectfully submitted,
                                                                                          /s/ Sarah Baumgartel
                                                                                          Sarah Baumgartel, Esq.
                                                                                          Assistant Federal Defender
                                                                                          52 Duane Street, 10th Fl.
                                                                                          New York, NY 10007
                                                                                          T: (212) 417-8772
                                                                                          Sarah_Baumgartel@fd.org
                cc: AUSA Kimberley Ravener (by ECF)
The conference scheduled for May 20, 2020 is adjourned to Tuesday, May 26, 2020 at 10:30 a.m. The conference will take place by telephone. The dial-in information is as follows:
          Call-In Number: (888) 363-4749              Access Code: 1015508
The Court will coordinate Mr. Encarnacion's appearance with the MDC.


SO ORDERED.
                 ________________________________
                 Ronnie Abrams, U.S.D.J.
                 May 15, 2020
